DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 10 is objected to because of the following informalities:  throughout steps (B) through (G), trough is incorrectly spelled as “rough” and “tough”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vales (US 5,782,583).
As to claim1, Vales discloses a trough plate for constructing a locked polymer anti-seepage wall, the trough plate comprising: a plate body 3; a guide tube (5,6) which is arranged along a longitudinal direction of the plate body; a grouting pipe 150 is coaxially provided within the guide tube, wherein two sealing plugs 152 (only one shown) are provided at two ends of the grouting pipe for filling gaps between the grouting pipe and the guide tube, respectively; and an anti-blocking head (134,135) which is sleeved to a lower portion of the guide tube.  As to the two sealing plugs, Vales discloses a sealing plug 152; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second sealing plug, since doing so provides the expected benefit of sealing and/or spacing the grouting pipe.
	
As to claim 2, Vales discloses wherein a lower end of the anti-blocking head (134,135)  is cone-shaped, a counterbore is provided in a middle portion of the anti-blocking head for allowing the anti-blocking head to be sleeved to the guide tube.
As to claim 5, Vales discloses wherein the two sealing plugs 152, having a
cone-shaped structure and made from rigid plastics, are matched with both the grouting pipe and the guide tube.
As to claim 6, Vales discloses wherein the plate body 3 comprises a support plate 4, a first locking lug 5 and a second locking lug 6 both of which are located at two sides of the support plate, respectively.


Allowable Subject Matter
Claims 7-10 are allowed.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 7, the prior art of record fails to show or suggest a construction method of the locked polymer anti-seepage wall according to
claim 1, wherein the construction method comprises the steps of:
(C) connecting a grouting pipe of the Nth trough plate with a grouting machine, pulling out the Nth trough plate, and simultaneously grouting through the grouting pipe of the Nth trough plate by the grouting machine as specifically recited.  The closest prior art, Vales discloses the trough plate including guide tube and grouting pipe; however, does not disclose step (C). 
	As to claim 7, the prior art of record fails to show or suggest a construction method of the locked polymer anti-seepage wall according to claim 1, wherein the construction method comprises the steps of:
(C) connecting a grouting pipe of the first tough plate with a grouting machine, pulling out the first tough plate, and simultaneously grouting through the grouting pipe of the first tough plate by the grouting machine, wherein during grouting, an original anti- blocking head and an original sealing plug of the first tough plate automatically fall off, as specifically recited.  The closest prior art, Vales discloses the trough plate including guide tube and grouting pipe; however, does not disclose step (C). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678